 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SENARBLE CAMPBELL                                 No. 2:18-cv-0671 KJM CKD P
12                       Plaintiff,
13           v.                                         ORDER APPOINTING
                                                        LIMITED PURPOSE COUNSEL
14    J. TANTON, et al.,
15                       Defendants.
16

17          Plaintiff is a California state inmate proceeding pro se and in forma pauperis in this
18   federal civil rights action pursuant to 42 U.S.C. § 1983. On October 5, 2018, plaintiff filed a
19   motion for the appointment of counsel. (ECF No. 20.) The court finds the appointment of
20   counsel for plaintiff is warranted for the limited purpose of drafting an amended complaint and
21   will therefore partially grant plaintiff’s motion. Carter C. White and the King Hall Civil Rights
22   Clinic have been selected from the court’s pro bono attorney panel to represent plaintiff for this
23   limited purpose and have agreed to be appointed.
24          In light of the appointment of counsel, a discovery and scheduling order will not be set at
25   this time even though defendant Herrera has filed an answer. See ECF No. 27.
26   ////
27   ////
28
                                                        1
 1      Accordingly, IT IS HEREBY ORDERED that:
 2      1. Plaintiff’s motion for the appointment of counsel (ECF No. 20) is partially granted.
 3          Carter C. White and the King Hall Civil Rights Clinic are appointed as counsel in the
 4          above entitled matter. This appointment is for the limited purpose of investigating the
 5          federal civil rights claims and then drafting and filing an amended complaint. The
 6          amended complaint is due 90 days from the date of this order.
 7      2. Carter C. White and the King Hall Civil Rights Clinic=s appointment will terminate when
 8          plaintiff=s amended complaint is filed or upon the filing of a notice that an amended
 9          complaint would not be appropriate.
10      3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at
11          spark@caed.uscourts.gov, if there are any questions related to this appointment.
12      4. The Clerk of the Court is directed to serve a copy of this order upon Carter C. White, King
13          Hall Civil Rights Clinic, UCD Clinical Program Bldg. TB 30, 1 Shields Ave., Davis, CA
14          95616.
15   Dated: December 14, 2018
                                                     _____________________________________
16
                                                     CAROLYN K. DELANEY
17                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23   12/camp0671.31.docx

24

25

26
27

28
                                                      2
